Citation Nr: 1015306	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, to include as a result of in-service radiation 
exposure.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of excision of 
basal cell carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, in relevant part, denied 
service connection for a prostate disorder and granted 
service connection for residuals of excision of basal cell 
carcinoma (30 percent, effective from June 20, 2003).  [Due 
to the location of the Veteran's residence, the jurisdiction 
of his appeal remains with the RO in Muskogee, Oklahoma.]  

Further, in the October 2007 rating decision, Jackson RO also 
denied service connection for a cataract and status post 
extraction with a lens implant of the right eye.  Although 
this issue was included in the September 2008 statement of 
the case, the Veteran, in the October 2008 substantive 
appeal, specified that the only two issues that he wished to 
pursue were the initial rating for the service-connected 
residuals of excision of basal cell cancer as well as the 
denial of service connection for a prostate disorder.  

In this regard, the Board acknowledges that the Veteran's 
representative included the claim for service connection for 
a cataract and status post extraction with a lens implant of 
the right eye in a January 2010 statement.  The relevant 
contentions contained therein are not timely in terms of 
perfecting an appeal with regard to the Jackson RO's October 
2007 denial of service connection for this disability.  
However, the representative's January 2010 assertions may be 
construed as a claim for new and material evidence sufficient 
to reopen the previously denied issue of entitlement to 
service connection for a cataract and status post extraction 
with a lens implant of the right eye.  This new and material 
issue has not been adjudicated by the agency of original 
jurisdiction (AOJ) and is not inextricably intertwined with 
the current appeal.  Thus, the Board does not have 
jurisdiction over this matter, which is referred to the AOJ 
for appropriate action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not currently have a prostate disorder.  

2.  The service-connected residuals of excision of basal cell 
carcinoma is manifested by multiple minute scars present on 
27 percent of the Veteran's total body surface area 
(including 9 percent on exposed areas) due to the freezing of 
the skin lesions on the nose, bilateral arms, back and face, 
without evidence of disfiguring, painful or tender, unstable, 
or deep scars or scars adhering to underlying tissue.  


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2009).

2.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected residuals of excision of 
basal cell carcinoma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806 & 7818 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2009); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

With regard to the issue of a higher initial disability 
rating for service-connected residuals of basal cell 
carcinoma, the United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board observes that 
the Veteran has not contended, nor does the record indicate, 
that his claim has been prejudiced by a lack of notice.  See 
Goodwin supra at 137 [Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements].

In any event, in an April 2008 letter, the Veteran was 
notified that, in order to support a claim for an increased 
disability rating, the evidence had to show that his service-
connected disability had gotten worse.  Also, the notice of 
the October 2007 rating action and the September 2008 
statement of the case (SOC) informed the Veteran of the 
rationale for the assignment of the 30 percent rating for his 
now service-connected residuals of excision of basal cell 
carcinoma.  

Furthermore, the Veteran was informed in letters dated August 
2003 and August 2007 that to support a claim for service 
connection the evidence must show a current disability, an 
event, injury or disease incurred during service and evidence 
of a connection between the current disability and the event, 
injury or disease occurring during service.  

In addition, the Veteran was notified in all letters that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also notified of how VA determines a disability rating and an 
effective date in the August 2007 and April 2008 letters in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's claims were adjudicated subsequent 
to the notices.  See September 2008 SOC.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007); Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board observes that the RO has obtained the Veteran's 
service treatment records, VA treatment records and private 
medical records identified by the Veteran.  The Veteran has 
also been provided with VA medical examinations pertaining to 
his claim for an increased disability rating, including that 
conducted in December 2007.  See 38 C.F.R. § 3.159(c) (4).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
increased rating issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4). 

With respect to the issue of service connection for a 
prostate condition, the Board notes that there is no evidence 
of a medical examination.  An examination is required when 
certain evidence is of record, including evidence 
establishing that an event, injury, or disease occurred in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As is described in more detail below, the record evidence 
does not include evidence of an event, injury or disease 
regarding a prostate condition that occurred during service, 
including a presumption rising from the exposure to ionizing 
radiation.  Thus, VA was not obligated to provide the Veteran 
a medical examination pertaining to his prostate condition.

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.  
Additionally, the Board observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran elected in writing in the October 2008 
VA-9 substantive appeal not to present evidence and testimony 
in support of his claims before a Veterans Law Judge.  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  In order to establish service connection or service-
connected aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran' is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2009).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Here, the Veteran served in the U.S. Navy aboard the U.S.S. 
Alfred A. Cunningham (DD-752) (Cunningham), as a crewmember 
when the ship participated in operation WIGWAM, involving an 
underwater nuclear blast test.  VA has conceded the Veteran's 
exposure to ionizing radiation.  During the current appeal, 
the Veteran has maintained that he has developed a prostate 
disorder-manifested by elevated PSA levels-as a result of 
his in-service radiation exposure.  

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The Board will address each element.

The Veteran claims to have a prostate disorder-as is 
reflected by multiple episodes of elevated PSA levels.  Also, 
private urology records dated in August 1982, April 1989 and 
March 1999 provide biopsy samples reflective of hyperplasia 
and mild chronic inflammation.  Significantly, however, there 
remains no current diagnosis of a prostate disorder.  

In the October 2008 VA-Form 9 substantive appeal, the Veteran 
stated that his "prostate condition is progressing with 
elevated PSAs."  In the April 2008 notice of disagreement, 
the Veteran stated that "I have recently had a biopsy 
completed at the Muskogee VAMC, with a PSA of 8."  There is, 
however, nothing in the record that shows that the Veteran is 
competent to diagnose a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Moreover, the Veteran's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means 
a disability shown by competent medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).  

As discussed herein, there is no competent medical evidence 
that the Veteran has a prostate disorder.  For that reason, 
the claim fails.

In any event, and for the sake of completeness, the Board 
will briefly address the remaining two elements. See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

Regarding element (2) (in-service disease or injury), the 
Board will separately address these matters.  With respect to 
disease, the Veteran served on active duty between November 
1952 and November 1956.  There is no indication that a 
prostate disorder existed in service or was manifested within 
the one-year presumptive period after service found in 
38 C.F.R. § 3.309(a).  Indeed, the medical evidence first 
involving the prostate is dated April 1989, some 33 years 
after the Veteran was discharged from active duty.  Thus, the 
Board finds that there is no evidence of any prostate related 
disease occurring during the Veteran's active duty.

The evidence concerning injury is the crux of this claim.  
The injury alleged is direct contact with ionizing radiation.  
Based on information received from the Defense Threat 
Reduction Agency, VA has conceded the Veteran's exposure to 
ionizing radiation during his active military service.  
Element (2) is satisfied by the presumed injury provided by 
statute.

With regard to element (3) (evidence of a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service), the Board further 
observes that prostate cancer is a disease recognized by VA 
to be caused by exposure to ionizing radiation.  As noted 
above, however, there is no medical evidence that the Veteran 
has prostate cancer.  

In sum, the Board finds that entitlement to service 
connection for a prostate disorder is not warranted because 
there is no evidence that such a condition currently exists.  
An etiological determination cannot be made without a 
diagnosed disability.  

	B.  Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The Veteran's service-connected residuals of excision of 
basal cell carcinoma is rated as 30 percent disabling under 
38 C.F.R. § 4.118, DC 7818 [Malignant skin neoplasms (other 
than malignant melanoma)] and DC 7806 [Dermatitis or eczema].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

DCs 7818 and 7806 are deemed by the Board to be the most 
appropriate primarily because they pertain specifically to 
the primary diagnosed disability in the Veteran's case 
(residuals of excision of basal cell carcinoma).  The Board 
notes that DC 7818 refers the rating official to determine 
the applicability of DC 7801 [burn scars or scars due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear]; DC 7802 [burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear]; DC 7804 [scars, unstable or painful]; and, DC 
7805 [scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 7802 
and 7804].  

Medical evidence shows that the Veteran's residual condition 
is manifested by "multiple minute scars present due to the 
freezing of the skin lesions."  There is no evidence of 
disfiguring, painful or tender scars, nor evidence that the 
scars are unstable or deep or adhering to underlying tissue.  
The total area affected by basal cell carcinoma was estimated 
to be 27 percent and the exposed area was estimated to be 9 
percent.  The scars were located on the nose, right arm, left 
arm, back and face.

The Board notes that the Veteran's residuals of basal cell 
carcinoma disability are currently rated at 30 percent 
disabling under DC 7806 [Dermatitis or eczema].  The Board 
observes that the criteria under DC 7806 provide for a higher 
disability rating of the Veteran's symptoms than any of the 
other enumerated diagnostic codes, and the criteria for 
dermatitis is most applicable for the Veteran's symptoms; the 
functional effect of the disability is most appropriately 
rated under DC 7806.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
neither the Veteran nor his representative has requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under DCs 
7818 and 7806.  

As noted earlier herein, DC 7818 instructs the rating 
official to rate the disability as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.  In addition, a Note to 
DC 7818 states:

If a skin malignancy requires therapy that is 
comparable to that used for systemic malignancies, 
i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more 
extensive than wide local excision, a 100-percent 
evaluation will be assigned from the date of onset 
of treatment and will continue with a mandatory VA 
examination six months following the completion of 
such antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent 
examination will be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, evaluation will 
then be made on residuals.  If treatment is 
confined to the skin, the provisions for a 100-
percent evaluation do not apply.

In addition, DC 7806 provides a 30 percent disability rating 
for symptoms showing 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required fro a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent disability rating is provided for symptoms showing 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Here, the Veteran was examined by a VA physician in July 
2007.  The examiner noted there were no cancerous skin 
lesions found, but that there were "multiple minute scars 
present" on the Veteran's arms, back, temple area under 
hair, and face.  The scars are described as very small, not 
disfiguring, not painful or tender or unstable, and none are 
described to adhere to underlying tissue.  The examiner 
reported an estimated 27 percent of the Veteran's total skin 
surface area is affected, with about 9 percent of it in 
exposed areas.  There is no evidence that the Veteran's 
treatment requires anything more than freezing of skin 
lesions; there is no evidence of systemic chemotherapy, X-ray 
therapy or surgery.  Outpatient treatment reports of record 
do not refute these findings.  

The Board finds that the criteria for a 30 percent disability 
rating under DC 7806 are met, but the criteria for a 60 
percent disability rating are not met.  The evidence is that 
the Veteran's affected area is limited to about 27 percent of 
his body, far less than the 40 percent required for the 
higher disability rating of 60 percent.  Nor are the criteria 
in the Note to DC 7818 met; the Veteran's treatment is 
limited to occasional freezing of skin lesions.  For those 
reasons, the Board finds that the criteria for an initial 
disability rating in excess of 30 percent have not been met 
and that a higher disability rating is not warranted.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The evidence of record shows that the Veteran's condition has 
been progressively getting worse in that more lesions have 
been frozen.  The Veteran has received a 30 percent 
disability rating from the date of his service-connection, 
June 20, 2003.  As noted above, his most recently described 
condition does not meet the criteria for a higher disability 
rating and there is no evidence that his condition was worse 
at any time during the pendency of his claim.  Thus, staged 
ratings are inappropriate.  

Moreover, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service-connected residuals of excision of basal 
cell carcinoma.  The medical evidence fails to demonstrate 
that the symptomatology of Veteran's disability is of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed above, the symptomatology 
of the Veteran's disability is specifically contemplated 
under the ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his basal cell carcinoma.  Also, the 
Veteran has not contended-nor does the evidence show-that 
this disability has markedly interfered with his employment.  

Further, the rating assigned to the Veteran's 
service-connected residuals of excision of basal cell 
carcinoma is based on application of the schedule of ratings 
which takes into account the average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  For these 
reasons, any further discussion of a TDIU claim is not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to service connection for a prostate disability, 
to include as a result of in-service radiation exposure, is 
denied.  

Entitlement to an initial disability rating in excess of 30 
percent for service-connected residuals of excision of basal 
cell carcinoma is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


